Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION g ) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15( d ) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-11421 Dollar General Corporation (Exact name of registrant as specified in its charter) 100 Mission Ridge, Goodlettsville, Tennessee 37072 (615) 855-4000 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Common Stock, par value $0.50 per share; 8 5/8% Notes due June 15, 2010 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(l)(i) x Rule 12h-3(b)(l)(i) x Rule 12g-4(a)(l)(ii) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 12g-4(a)(2)(i) ¨ Rule 12h-3(b)(2)(i) ¨ Rule 12g-4(a)(2)(ii) ¨ Rule 12h-3(b)(2)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: Common Stock: 1 8 5/8 Notes: 21 Pursuant to the requirements of the Securities Exchange Act of 1934, Dollar General Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: July 6, 2007 DOLLAR GENERAL CORPORATION By: /s/ Susan Lanigan Name: Susan S. Lanigan Title: Executive Vice President and General Counsel
